     Case 2:19-cv-00927-GMN-EJY Document 58 Filed 01/27/21 Page 1 of 3




 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                    ***
 4    EMTEK (SHENZHEN CO., LTD., a foreign                       Case No. 2:19-cv-00927-GMN-EJY
      limited liability company,
 5
                      Plaintiff,
 6                                                                             ORDER
            v.
 7
      WAIAN LLC, OWEN S. WONG and
 8    EMTEK INTERNATIONAL LLC,
 9                    Defendants.
10

11          Pending before the Court is Plaintiff’s Revised Memorandum of Attorney’s Fees and Costs
12   (ECF No. 56). The Court has considered the Revised Memorandum and Defendant’s Response Brief
13   (ECF No. 57).
14   I.     Discussion
15          As previously stated by the Court, the Court enjoys “a great deal of discretion in determining
16   the reasonableness of the fee and, as a general rule, [an appellate court] will defer to its determination
17   ... regarding the reasonableness of the hours claimed by the [movant].” Prison Legal News v.
18   Schwarzenegger, 608 F.3d 446, 453 (9th Cir. 2010) (quoting Gates v. Deukmejian, 987 F.2d 1392,
19   1398 (9th Cir. 1992)). When reviewing hours claimed by the party to whom fees have been awarded,
20   the Court may exclude hours arising from overstaffing, duplication, excessiveness or that are
21   otherwise unnecessary. See, e.g., Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); see also Cruz v.
22   Alhambra School Dist., 601 F.Supp.2d 1183, 1191 (C.D. Cal. 2009). When determining the
23   reasonable hourly rate to be applied to an award of attorney’s fees, the Court must consider the
24   “prevailing market rates in the relevant community” and compare the rates of “lawyers of reasonably
25   comparable skill, experience and reputation” to the rates requested in the case before the Court.
26   Soule v. P.F. Chang’s China Bistro, Inc., Case No. 2:18-cv-02239-GMN-GWF, 2019 WL 3416667,
27   at *1 (D. Nev. July 26, 2019) (internal citation omitted). This is a two step process. The first step
28
                                                        1
     Case 2:19-cv-00927-GMN-EJY Document 58 Filed 01/27/21 Page 2 of 3




 1   requires the Court to “calculate the lodestar amount by” multiplying “the number of hours reasonably

 2   expended on the” motion at issue “by a reasonable hourly rate.” Id. (citations omitted). The second

 3   step requires the Court to consider adjusting the lodestar amount upward or downward, something

 4   done “only on rare and exceptional occasions, … using a multiplier based on factors not subsumed

 5   in the initial calculation of the lodestar.” Id. citing Van Gerwen v. Guarantee Mut. Life Co., 214

 6   F.3d 1041, 1045 (9th Cir. 2000) (internal brackets removed).

 7          Plaintiff’s counsel, Mr. Pernsteiner, a partner with Louis Brisbois Bisgaard & Smith, charges

 8   $350 per hour for his time. Defendant does not object to this hourly rate. ECF No. 57 at 3. Counsel

 9   for Plaintiff further represents that he spent 26 hours “in connection with attempting to secure

10   Defendants’ compliance with, and response to, Plaintiff’s written discovery requests served on May

11   7, 2020.” ECF No. 56 at 2. Counsel attaches billing records to support this representation. ECF

12   No. 56-1.

13          Defendant contends that the 26 hours requested by Plaintiff includes time Counsel for

14   Plaintiff would have spent reviewing documents placed in a drop box irrespective of the Motion to

15   Compel and, for this reason, these hours should not be included in the amounts awarded to Plaintiff.

16   ECF No. 57 at 4. A review of Counsel for Plaintiff’s time shows Counsel spent 1.1 hours on July

17   28, 2020, and 2.1 hours on August 4, 2020 analyzing documents in the drop box. ECF No. 56-1.

18   The time record states that this time was spent in “formulation of motion to compel on unanswered

19   discovery responses.” Id. Given that Defendant concedes that over 1,200 pages of Bates stamped

20   documents were produced to Plaintiff, even with a detailed index (see ECF No. 57 at 3), the Court

21   does not find this time excessive.

22          Defendant also complains that Counsel performed “non-attorney work” such as finalizing

23   the motion to compel, preparing a supporting declaration, and preparing exhibits for filing. Id. at 6.

24   The Court also rejects this argument. While it is true that some firms have paralegals or assistants

25   who prepare declarations and exhibits, it is neither unheard of nor improper for Counsel to do so

26   himself. The amount of time spent in these endeavors is also not excessive.

27          Finally, Defendant complains that Plaintiff’s 16 page Motion and three page Declaration

28   should not have taken 26 hours to prepare. Id. Defendant’s calculation does not include the 3.1

                                                      2
     Case 2:19-cv-00927-GMN-EJY Document 58 Filed 01/27/21 Page 3 of 3




 1   hours of time Plaintiff’s Counsel spent preparing the Reply brief. Further, if one reduces the 26

 2   hours by the 3.2 hours Counsel for Plaintiff spent reviewing more than 1,200 pages of documents in

 3   preparation for the Motion, this reduces the total amount of time for drafting and finalizing Plaintiff’s

 4   Motion and Reply to 22.8 hours. There is no duplication of work represented in the billing records

 5   as Counsel for Plaintiff did all the work himself. Research was not excessive, nor was drafting time.

 6   The only time billed that the Court will not allow is the .3 entry for analyzing correspondence and

 7   updating discovery information received from opposing counsel, and the .40 entry for reviewing the

 8   Court’s Order on the Motion to Compel. This deducts $525 from the request for fees. No costs are

 9   requested.

10   III.   Order

11          Accordingly,

12          IT IS HEREBY ORDERED that the Revised Memorandum of Attorney’s Fees and Costs

13   seeking fees and no costs is GRANTED in the amount of $8,575.00.

14          IT IS FURTHER ORDERED that Defendant shall pay this amount to Counsel for Plaintiff

15   within thirty (30) days of the date of this Order.

16

17          Dated this 27th day of January, 2021

18
19

20
                                                              ELAYNA J. YOUCHAH
21                                                            UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                          3
